Case 5:20-cv-00490-JAK-PD Document 27 Filed 06/11/21 Page 1 of 2 Page ID #:1783



   1

   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DURJAN GERMAINE GRAY,                         Case No. CV 20-490-JAK (PD)
 12                        Petitioner,
                                                     ORDER ACCEPTING REPORT
 13           v.
                                                     AND ADOPTING FINDINGS,
 14    CHRISTIAN PFEIFFER, Warden,                   CONCLUSIONS, AND
                                                     RECOMMENDATIONS OF
 15                        Respondent.               UNITED STATE
 16                                                  MAGISTRATE JUDGE, AND
                                                     DENYING CERTIFICATE OF
 17                                                  APPEALABILITY
 18
 19
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the records
 20    on file, the Report and Recommendation of United States Magistrate Judge
 21    (“Report”), Petitioner’s Objections to the Report, and Respondent’s Reply to the
 22    Objections. The Court has engaged in a de novo review of those portions of the
 23    Report to which Petitioner has objected. The Court accepts the Report and adopts it

 24    as its own findings and conclusions. Accordingly, the Petition is dismissed with
       prejudice.
 25
             Further, for the reasons stated in the Report, the Court finds that Petitioner
 26
       has not made a substantial showing of the denial of a constitutional right, and
 27
 28
Case 5:20-cv-00490-JAK-PD Document 27 Filed 06/11/21 Page 2 of 2 Page ID #:1784



   1   therefore a certificate of appealability is denied. See 28 U.S.C. § 2253(c)(2); Fed. R.
   2   App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

   3

   4          -XQH  
       DATED: ________________
   5

   6                                      ____________________________________________
                                                    JOHN A. KRONSTADT
   7                                           UNITED STATES DISTRICT JUDGE
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   2
